SENTENCIA
En el recurso del epígrafe nos corresponde determinar si el Tribunal de Apelaciones actuó correctamente al revocar una determinación de hecho de una resolución administra-tiva emitida por la Junta de Personal de la Rama Judicial y, asimismo, si procedía hacerlo en su totalidad. Así, pues, por considerar que la decisión administrativa procede en *561derecho, revocamos la sentencia emitida por el Tribunal de Apelaciones.
I
La Sra. Carmen A. García Fantauzzi se desempeñaba como coordinadora del Programa de Ayuda al Empleado (P.A.E.) de la Oficina de Administración de los Tribunales (O.A.T.). Como parte de sus funciones, ésta tuvo que aten-der una situación que ocurrió en la oficina de alguaciles del Centro Judicial de Aguadilla. En esa ocasión entrevistó a varios empleados, entre ellos al alguacil Carlos Rivera López. A petición de este último, la señora García Fan-tauzzi preparó una comunicación escrita en la que descri-bió los hallazgos producto de su entrevista con éste.(1) En dicha misiva también incluyó la información médica personal del propio alguacil y que era pertinente al asunto en cuestión.
No obstante, la señora García Fantauzzi, en lugar de hacer llegar la carta al alguacil Rivera López, la hizo llegar a la Directora Ejecutiva del Centro Judicial de Aguadilla, la Sra. Astrid Otero Pereles. Debido a que la carta contenía información médica y confidencial del empleado, la Direc-tora se orientó con la Oficina de Recursos Humanos de la O.A.T. donde le recomendaron destruir la comunicación. Posteriormente, el alguacil Rivera López examinó copia del informe que la señora García Fantauzzi había preparado y expresó su molestia porque se le había violado su expecta-tiva de confidencialidad. Además, señaló que nunca más volvería a utilizar los servicios del P.A.E.
Por otro lado, con relación a los mismos hechos por los cuales el alguacil Rivera López había requerido los servi-cios del P.A.E., la señora García Fantauzzi entrevistó a la *562Sra. Mercedes Colón Vera, empleada también del Centro Judicial de Aguadilla. Como resultado de esa entrevista, la señora García Fantauzzi preparó una comunicación en la que recomendó trasladar a la empleada afectada por causa de cierta situación en el lugar de trabajo. Más adelante, la señora Colón Vera llegó a la oficina de la Directora Ejecu-tiva del Centro Judicial de Aguadilla con copia de dicha comunicación, la cual le había llegado mediante correo or-dinario a su residencia. En ese momento, la Directora Eje-cutiva no había recibido copia de dicha comunicación, la cual recibió ese mismo día por la tarde. A raíz de estos hechos, la Directora Ejecutiva envió carta a la Oficina de Recursos Humanos de la O.A.T., en la que expresó que en una futura ocasión apreciaría que se le notificara pronta-mente la correspondencia relacionada con sus empleados. Además, solicitó que en el futuro se incluyera en la carta los nombres de las personas a quienes se les hubiera en-viado copia de ésta.
En otra ocasión, el 17 de abril de 2002 la señora García Fantauzzi fue enviada a prestar ayuda en una situación laboral en el Tribunal de Menores del Centro Judicial de Bayamón. En esa gestión la señora García Fantauzzi en-trevistó solo a una de las tres empleadas involucradas en la situación, la Sra. Mildred Camacho Huertas. A raíz de dicha entrevista, la señora García Fantauzzi preparó un informe en el que recomendó el traslado de las empleadas, incluyendo a la supervisora de éstas. Concluyó que la se-ñora Camacho Huertas era el foco de la discordia por su asertividad en su espacio de trabajo debido a que era la persona más capacitada allí. La señora García Fantauzzi remitió copia de dicho informe a su supervisora, la Sra. Haydeé Enriquez Maeso (Supervisora). Posteriormente, la señora Camacho Huertas llamó a la Supervisora para soli-citarle copia del informe preparado por la señora García Fantauzzi en relación con su caso y como producto de la *563entrevista que ésta le realizó. Antes de responder la peti-ción de la empleada, la Supervisora decidió reunirse con la señora García Fantauzzi para discutir el caso. Decidió que por las declaraciones que éste contenía, el informe no debía ser divulgado ni incluido en el expediente de la empleada entrevistada. Finalmente, la Supervisora denegó la solici-tud de la señora Camacho Huertas, notificándole que no existía un documento que tuviese determinaciones ni recomendaciones.
No obstante lo anterior, la señora Camacho Huertas in-sistió en su petición, esta vez ante la Directora de la Ofi-cina de Recursos Humanos de la O.A.T., la Sra. María G. Colón (Directora). En dicha petición señaló que la señora García Fantauzzi le había confirmado la existencia de tal informe con determinaciones y recomendaciones en rela-ción con su caso. En consecuencia, la Directora se reunió con la señora Camacho Huertas y las otras dos empleadas involucradas en el conflicto laboral. Posteriormente, se re-unió con la señora García Fantauzzi y su supervisora. La Directora leyó el informe de la señora García Fantauzzi y en la misma reunión expresó que estaba en total des-acuerdo con el contenido del informe. Indicó que luego de entrevistar a todas las personas involucradas en la situa-ción, entendía que el informe y sus recomendaciones eran erróneos. Acto seguido, la Directora de Recursos Humanos removió el informe del expediente de la señora Camacho Huertas, lo retuvo y lo colocó en un archivo bajo llave.
Posteriormente, la Directora envió una carta al Ledo. Oscar González Rivera, quien había asumido la represen-tación legal de la señora Camacho Huertas, notificándole que el informe preparado por el P.A.E. era confidencial, pues contenía información relacionada con otros empleados. Expresó, además, que la O.A.T. no tenía la obli-gación de divulgarlo, pues éste no sería utilizado para to-mar alguna determinación que afectara a la señora Cama*564cho Huertas. La Directora también cursó copia de dicha misiva a la señora Camacho Huertas, junto a una breve carta.
Días después, la señora Camacho Huertas llamó a la oficina de la Directora y, en tono burlón y cínico, le dio las gracias a su secretaria por haberle hecho llegar copia del informe que antes le habían negado. La secretaria le ex-presó que ella misma había preparado el sobre que se le había enviado y que éste solo contenía copia de la carta enviada al licenciado González Rivera y la carta que la Directora dirigió a ella. La señora Camacho Huertas ex-presó que en el sobre, enviado por correo ordinario, se ha-bía incluido copia del informe.
Así las cosas, la O.A.T. inició una investigación adminis-trativa sobre el desempeño profesional de la señora García Fantauzzi. La O.A.T. le notificó mediante carta el inicio de dicha investigación y le indicó específicamente que “ [e] stos hechos [refiriéndose a los del caso de la señora Camacho Huertas] junto a otras conductas observadas por usted en el pasado, podrían ser constitutivos de un patrón de con-ducta de insubordinación”. (Enfasis suplido.)(2) La notifica-ción antedicha contenía las disposiciones reglamentarias en las que se amparó la agencia al conducir la investiga-ción, así como la información relativa a la celebración de una vista informal como parte del proceso investigativo.
Luego de la celebración de la vista, la Directora Admi-nistrativa de la O.A.T. suspendió de empleo y sueldo a la señora García Fantauzzi por el periodo de cinco días y la transfirió a un puesto administrativo en el área de archivo de documentos cuya escala salarial era equivalente a la del puesto anterior. La señora García Fantauzzi solicitó revi-sión de dicha determinación ante la Junta de Personal de la Rama Judicial (Junta), la cual confirmó la sanción impuesta. En lo que respecta al evento con la señora Camacho Huertas, la Junta determinó que el sobre que ale-*565gadamente contenía el informe y que fue recibido por la señora Camacho Huertas, había sido enviado mediante co-rreo ordinario y había requerido la cancelación de un sello postal de 0.37. Así, pues, la oficial examinadora, en su in-vestigación, calculó el peso de los documentos que —según el testimonio de la señora Camacho Huertas— habían sido incluidos en el sobre. De acuerdo con el cálculo, el sobre que contuviera dichos documentos tenía que haber cance-lado 0.60 y ello no concordaba con los 0.37 que canceló el sobre enviado.
A raíz de tal determinación y al considerar que la señora García Fantauzzi había retenido copia del informe en el archivo de su computadora, la oficial examinadora con-cluyó que ésta fue quien le envió el informe a la señora Camacho Huertas y que ambas habían mentido al testifi-car lo contrario en el procedimiento administrativo.
Por no estar de acuerdo con la determinación de la Junta, la señora García Fantauzzi acudió ante el Tribunal de Apelaciones en solicitud de revisión administrativa. El foro apelativo intermedio determinó que la conclusión de la Junta, a los efectos de que la señora Camacho Huertas mintió en cuanto al contenido del sobre que le envió la Directora de Recursos Humanos de la O.A.T., no era sufi-ciente para concluir que la señora García Fantauzzi era la que lo había hecho llegar a la señora Camacho Huertas. Ello en vista de que otros funcionarios de la O.A.T. habían tenido acceso al informe. Por consiguiente, el Tribunal de Apelaciones revocó la decisión de la Directora Administra-tiva de la O.A.T., por lo que dejó sin efecto la suspensión de empleo y sueldo y la orden de traslado de la señora García Fantauzzi.
Inconforme con dicha determinación, la O.A.T. acudió ante este Tribunal y señala la comisión de los errores si-guientes:
Erró el Tribunal Apelativo al revocar [a] la Junta de Personal y dejar sin efecto la medida disciplinaria que estaba basada en *566tres incidentes, cuando únicamente se discute en la sentencia uno de los incidentes.
Erró el Tribunal Apelativo al revocar [a] la Junta de Personal y dejar sin efecto determinaciones de hecho[,] sin haber requerido que se produjera la apelación en el apéndice, sin haber considerado la totalidad de la prueba presentada, revi-sado la transcripción de las vistas y al sustituir el juicio sobre credibilidad de los testigos que hizo la examinadora de la Junta de Personal de la Rama Judicial.
Erró el Tribunal de Apelaciones al determinar que fue parte de la acción disciplinaria el trasladar a la apelante a un puesto de oficinal administrativo II.(3)
II
De entrada, es importante señalar que las disposiciones de la Ley de Procedimiento Administrativo Uniforme (L.P.A.U.), Ley Núm. 170 del 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.), no aplican a la Rama Judicial.(4) No obstante, hemos establecido que el procedimiento ante el foro judicial será similar al utilizado cuando un tribunal, actuando como foro apelativo, revisa la corrección o inco-rrección de la sentencia emitida por un tribunal inferior o la decisión de un organismo administrativo.(5)
Ahora bien, es principio reiterado que al revisar una decisión administrativa, los tribunales apelativos debemos conceder gran consideración y deferencia a las decisiones de las agencias administrativas, ello a base de las expe-riencias y conocimientos especializados sobre los asuntos que se les han delegado.(6) El alcance de esa revisión judicial es limitado y suele comprender tres áreas: (1) que el remedio concedido por la agencia fue el apropiado; (2) la revisión de las determinaciones de hecho conforme al cri-terio de evidencia sustancial, y (3) determinar si las con-*567clusiones de derecho fueron correctas mediante su revisión completa y absoluta.(7)
Las decisiones de los organismos y las agencias públicas gozan de una presunción de regularidad y corrección que debe respetarse mientras la parte que las impugne no pro-duzca evidencia suficiente que las derrote.(8) Con ello se pretende “evitar la sustitución del criterio del organismo administrativo en materia especializada por el criterio del tribunal revisor”.(9) Es decir, la revisión judicial se limita a determinar si la actuación de la agencia se fundamentó en evidencia sustancial y si no es arbitraria, ilegal o tan irra-zonable que constituya un abuso de discreción.(10)
La evidencia sustancial se refiere a aquella evidencia “relevante que una mente razonable podría aceptar como adecuada para sostener una conclusión”.(11) Precisamente, en Domínguez v. Caguas Expressway Motors, 148 D.P.R. 387, 397-398 (1999), reiteramos que
“[p]ara que un tribunal pueda decidir que la evidencia en el expediente administrativo no es sustancial es necesario que la parte afectada demuestre que existe otra prueba en el récord que razonablemente reduzca o menoscabe el peso de tal evi-dencia, hasta el punto de que un tribunal no pueda, concien-zudamente, concluir que la evidencia sea sustancial, en vista de la prueba presentada y hasta el punto que se demuestre claramente que la decisión [del organismo administrativo] no está justificada por una evaluación justa del peso de la prueba que tuvo ante su consideración.” (Corchetes en el original.)
De esta forma, cuando una parte alega haber sido afec-tada por una determinación de hecho de una agencia ten-drá que demostrar que existe otra prueba en el expediente que reduce o menoscaba el valor probatorio de la evidencia *568impugnada, hasta el punto de que no pueda concluirse que la decisión administrativa fue razonable a la luz de toda la evidencia que tuvo ante su consideración.(12) Por el contra-rio, si dicha parte no demuestra la existencia de esa otra prueba, el tribunal revisor deberá confirmar las determi-naciones de hecho realizadas por la agencia.(13)
Ahora bien, esa deferencia judicial presente en la revi-sión de determinaciones administrativas no implica una renuncia de los tribunales a nuestra función revisora. Más bien, solo es urna limitación de dicha función.(14) No obs-tante, es importante señalar que la deferencia judicial no es un impedimento para la revisión de aquellos casos en los que la interpretación de la agencia menoscaba derechos fundamentales, es irrazonable o conduzca a la comisión de injusticias.(15)
III
En el presente caso, el Tribunal de Apelaciones revocó una conclusión de la Junta de Personal de la Rama Judicial. Determinó que ésta no hallaba sustento en la prueba que obraba en la totalidad del expediente. Sin embargo, al examinar el expediente surge que la determina-ción administrativa se sustentó en la prueba documental y testifical. El Tribunal de Apelaciones no tuvo el beneficio de examinar la transcripción del proceso administrativo, ya que ésta no fue incluida en el recurso de revisión judicial sometido a su consideración. Por ende, el Tribunal de Apelaciones no pudo evaluar los testimonios brindados en el proceso. Contrario a lo anterior, la Junta sí tuvo la opor-tunidad de evaluar los testimonios de las empleadas invo-lucradas en la controversia.
*569Como ya hemos visto, el estándar de revisión judicial de las decisiones administrativas es exigente y no se justifica la intervención de un tribunal con éstas, a menos que la parte que solicita la revisión lo ponga en posición de con-cluir que éstas son arbitrarias y caprichosas. De esa forma, consideramos que en el presente caso, el Tribunal de Ape-laciones revocó una determinación de hecho sin estar en posición de hacerlo. Dicho foro no tuvo el beneficio de exa-minar la transcripción de la prueba oral desfilada durante el proceso administrativo. Por lo tanto, debió brindarle de-ferencia a la decisión administrativa.
Específicamente, el foro apelativo intermedio concluyó que aun cuando se probara que la señora Camacho Huer-tas había mentido en relación con el contenido del sobre donde supuestamente había recibido el informe en contro-versia, ello no necesariamente implicaba que fue la señora García Fantauzzi quien le hizo llegar el documento a la testigo. No obstante, a base de la prueba presentada la Junta determinó que la señora García Fantauzzi —al tener copia del informe de la señora Camacho en su computado-ra— fue quien le proveyó una copia a esta última. Ahora bien, aun cuando concurriésemos con la conclusión del Tribunal de Apelaciones, ello no es suficiente para revocar la determinación administrativa. Veamos.
Según se desprende del expediente, las sanciones im-puestas a la señora García Fantauzzi se basaron sobre tres incidentes que pusieron en entredicho su desempeño profesional. Lo anterior se desprende de todas las notifica-ciones enviadas por la O.A.T. a la señora García Fantauzzi que indicaban el inicio del proceso administrativo y las sanciones impuestas. Igualmente, así surge de las determi-naciones de hecho y las conclusiones de derecho de la Junta de Personal. Por lo tanto, si no se hubiese probado uno de los incidentes que dieron lugar al procedimiento disciplinario seguido contra la señora García Fantauzzi, las sanciones que le fueron impuestas son procedentes en *570derecho pues encontraban fundamento en los demás inci-dentes probados (aquellos relacionados con el Centro Judicial de Aguadilla).
La decisión administrativa claramente se fundamentó en los tres incidentes investigados. Dicha decisión se basó, además, por la señora García Fantauzzi no seguir las directrices de sus superiores y por violar patentemente la confidencialidad de varios empleados en los tres incidentes. Por consiguiente, consideramos que la decisión administrativa —consistente en la suspensión de la señora García Fantauzzi de empleo y sueldo por 5 días y su movi-lidad a otro puesto sin menoscabo del sueldo— no es irra-zonable ni un abuso de discreción. No se justifica, por lo tanto, que el Tribunal de Apelaciones haya revocado la de-terminación de la Junta de Personal de la Rama Judicial en su totalidad(16)
IV
Así, pues, por considerar que la determinación de la Junta de Personal de la Rama Judicial no fue arbitraria, sino hecha dentro del ejercicio de su discreción, revocamos la sentencia del Tribunal de Apelaciones.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo Interina. La Jueza Asociada Señora Pabón Charneco emitió una opinión disidente, a la cual se unieron los Jueces Asociados Señores Rivera García y Feliberti Cintrón. El Juez Presidente Señor Hernández Denton y el Juez Asociado Señor Martínez Torres se inhibieron.
(.Fdo.) Larissa Ortiz Modestti Secretaria del Tribunal Supremo Interina
*571— O —

 El empleado interesaba acudir a la Corporación del Fondo del Seguro del Estado a solicitar tratamiento médico y deseaba utilizar la carta del Programa de Ayuda al Empleado como fundamento para su solicitud.


 Apéndice, pág. 112.


 Petición de certiorari, pag. 14.


 Rivera v. Dir. Adm. Trib., 144 D.P.R. 808, 820 (1998).


 Id., págs. 821-822.


 Asoc. Fcias. v. Caribe Specialty et al. II, 179 D.P.R. 923, 940 (2010); Vélez v. A.R.Pe., 167 D.P.R. 684, 693 (2006).


 Asoc. Fcias. v. Caribe Specialty et al. II, supra; Pacheco v. Estancias, 160 D.P.R. 409, 431 (2003).


 Rivera Concepción v. A.R.Pe., 152 D.P.R. 116, 123 (2000).


 P.R.T.C. v. J. Reg. Tel. de P.R., 151 D.P.R. 269, 282 (2000).


 Otero v. Toyota, 163 D.P.R. 716, 729 (2005).


 Rebollo v. Yiyi Motors, 161 D.P.R. 69, 76-77 (2004).


 O.E.G. v. Rodríguez, 159 D.P.R. 98, 118 (2003).


 Id.


 Rivera Concepción v. A.R.Pe., supra.


 Costa, Piovanetti v. Caguas Expressway, 149 D.P.R. 881, 889 (1999).


 El Tribunal de Apelaciones sostuvo que el incidente con la señora Camacho Huertas era el que más peso tuvo en la determinación administrativa.